I agree with Judge Hoffman as to the disposition of the fourth assignment of error but disagree with the analysis.  I find that appellant's placement with his sister was a condition of his community control.  But a willful violation of the condition is necessary to revoke community control.  There is no finding by the trial court that the violation of the community control condition was willful.  Therefore, I find that community control cannot be revoked.
I seriously considered Judge Gwin's position in his dissent. What is a trial court to do when the conditions of community control are impossible for a defendant to comply with through no fault of the defendant?  But, based upon the current status of the law, I find that it is the trial court's responsibility to find out prior to ordering community control conditioned on the participation of the defendant in a program, whether the defendant is accepted into that program.